DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-11 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “determination unit that can communicate” in Claim 2; “determination unit that can communicate” in Claim 3; “machine learning unit for performing” in Claim 8; “state observation unit for observing” in Claim 8; “learning unit that acquires” in Claim 8; “decision-making unit that acquires” in Claim 8; “machine learning unit for performing” in Claim 9; 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “smart” in “smart device” as per line 8 and 10-11 in Claim 1 is a relative term is a relative term which renders the claim indefinite.  The term “smart” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  Claims 2-11 depending from Claim 1 are therefore rejected.

As per Claim 5, “smart” in “smart device” in line 3 and 5 is a relative term is a relative term which renders the claim indefinite.  The term “smart” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
As per Claim 6, “smart” in “smart device” in line 3 is a relative term is a relative term which renders the claim indefinite.  The term “smart” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
As per Claim 7, “such as” in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.
As per Claim 7, “smart” in “smart device” in line 3 is a relative term is a relative term which renders the claim indefinite.  The term “smart” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannessen (US Pub. No. 2004/0260426).

As per Claim 1, Johannessen discloses a robot control system (1, 40, 2a-f) (Fig. 4; ¶42-44) comprising:
a control device (2a-f) for controlling a robot (3a-f) (Figs. 1, 4; ¶33, 42-44); and
a portable operating panel (1) connected (via 40) to the control device (2a-f) (Figs. 1, 4; ¶33, 42-44),
wherein the portable operating panel (1) and at least one other device (20) include respective contact points (12 in button 11 of unit 1, corresponding structure in button 10a of unit 2a) connected (via element 40) in series (Figs. 3-4; ¶36-44),
the control device (2a-f) includes a reception circuit (as per hardware receiving signal from button 10a of unit 21) that can detect an opening of at least one of the contact points (corresponding structure in button 10a of unit 2a) (Figs. 3-4; ¶36-44),
the portable operating panel (1) includes a smart device (as per bus 32, CPU 33) having a sensor (31) (Fig. 3; ¶36-38),
the contact point (12 in button 11 of unit 1) included in the portable operating panel (1) is opened and closed in conjunction with a physical movement of a switch member (10) attached to an exterior of the smart device (as per bus 32, CPU 33) (Figs. 3-4; ¶36-44),
the sensor (31) can detect a physical quantity (as per presence) that changes in conjunction with the physical movement (as per insertion) of the switch member (10) (Figs. 3-4; ¶34-44), and


As per Claim 2, Johannessen further discloses a determination unit (33) that can communicate (via 40) with the control device (2a-f) (Fig. 3; ¶36-39),
wherein the determination unit (33) determines that the contact point (12 in button 11 of unit 1) included in the portable operating panel (1) is opened on a basis of the detection signal transmitted from the portable operating panel (1) and the opening of the at least one of the contact points (12 in button 11 of unit 1) detected by the reception circuit (as per hardware receiving signal from button 10a of unit 21) (Figs. 3-4; ¶34-44).

As per Claim 3, Johannessen further discloses a determination unit (33) that can communicate (via 40) with the control device (2a-f) (Fig. 3; ¶36-39),
wherein the determination unit (33) determines that the contact point (12 in button 11 of unit 1) included in the portable operating panel (1) is closed on a basis of the detection signal transmitted from the portable operating panel (1) and a contact of the contact points (12 in button 11 of unit 1) detected by the reception circuit (as per hardware receiving signal from button 10a of unit 21) (Figs. 3-4; ¶34-44).

As per Claim 5, Johannessen further discloses wherein the physical quantity (as per presence) includes a distance (as per contact/no contact) between the switch member (10) and a prescribed region (15) of the smart device (1) (Fig. 3; ¶33, 36-38), and the sensor (31) includes a touch panel sensor or a proximity sensor for detecting that a material (12) is in contact with or is close to the prescribed region (15) of the smart device (1) (Fig. 3; ¶33, 36-38).



As per Claim 11, Johannessen further discloses wherein the determination unit (33) is included in a device (1) connected to the control device (2a-f) via a network (as per 32, 39, 40) (Figs. 3-4; ¶36-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2004/0260426) in view of Inaba (US Pub. No. 2016/0271793).

As per Claim 4, Johannessen discloses all limitations of Claim 1.  Johannessen does not expressly disclose wherein the physical quantity includes an acceleration of the smart device, and the sensor includes an acceleration sensor for detecting the acceleration.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes an acceleration sensor (12) (Fig. 4; ¶33).  The acceleration sensor (12) operates to measure the distance between the robot (1) and the control panel (4) (¶33).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34).  Like Johannessen, Inaba is concerned with robot control systems.


As per Claim 6, Johannessen discloses all limitations of Claim 1.  Johannessen further discloses wherein the physical quantity includes an amount of light radiated on a prescribed region of the smart device, and the sensor includes a light amount sensor for detecting the amount of light.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes a camera (20) (Fig. 8; ¶47-52).  The camera (20) operates to measure the distance between the robot (1) and the control panel (4) in view of radio wave intensity (¶47-50).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34, 47).  Like Johannessen, Inaba is concerned with robot control systems.
Therefore, from these teachings of Johannessen and Inaba, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Inaba to the system of Johannessen since doing so would enhance the system by providing specified warnings.

As per Claim 7, Johannessen discloses all limitations of Claim 1.  Johannessen does not expressly disclose wherein the physical quantity includes image data that can be converted into image information, such as visible light, radiated on a prescribed region of the smart device, and the sensor includes a camera for acquiring the image data.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes a camera (20) (Fig. 8; ¶47-52).  The camera (20) operates to measure the distance between the robot (1) and the control panel (4) in view of radio wave intensity in the form of image data (¶47-50).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34, 47).  Like Johannessen, Inaba is concerned with robot control systems.
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2008/0046102) in view of Ozaki (US Pub. No. 2018/0056520).

As per Claim 8, Johannessen discloses all limitations of Claim 2.  Johannessen does not expressly disclose: 
wherein the determination unit includes a machine learning unit for performing supervised learning,
wherein the machine learning unit includes a state observation unit for observing a state variable including the detection signal of the sensor,
a learning unit that acquires teaching data including information generated when the contact point is opened or closed due to a physical movement of the switch member and that updates, on a basis of the teaching data, a learning model for determining whether or not the contact point has been opened or closed due to the physical movement of the switch member, and
a decision-making unit that acquires the detection signal of the sensor and that determines, on a basis of the current detection signal of the sensor and the learning model, whether or not the contact point has been opened or closed due to the physical movement of the switch member.
Ozaki discloses a system for operating a robot (3) using a control panel (43) in which a machine learning device (2) learns motion commands (Figs. 1, 4; ¶27-29, 59-60).  The machine learning device (2) includes a state observation unit (21) for observing a state variable based on outputs from a sensor (45, 41) (Fig. 1; ¶28-31).  The machine learning device (2) includes a learning unit (22, 23) that acquires teaching data (x1-x3) including information generated from a sensor (45, 41) that updates, on a basis of the teaching data (x1-x3), a learning model (as per y1-y3) for determining operation of the robot (3) 
Therefore, from these teachings of Johannessen and Ozaki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ozaki to the system of Johannessen since doing so would enhance the system by improving cooperation between human and robot.  

As per Claim 9, Johannessen discloses all limitations of Claim 3.  Johannessen does not expressly disclose 
wherein the determination unit includes a machine learning unit for performing supervised learning,
wherein the machine learning unit includes a state observation unit for observing a state variable including the detection signal of the sensor,
a learning unit that acquires teaching data including information generated when the contact point is opened or closed due to a physical movement of the switch member and that updates, on a basis of the teaching data, a learning model for determining whether or not the contact point has been opened or closed due to the physical movement of the switch member, and
a decision-making unit that acquires the detection signal of the sensor and that determines, on a basis of the current detection signal of the sensor and the learning model, whether or not the contact point has been opened or closed due to the physical movement of the switch member.

Therefore, from these teachings of Johannessen and Ozaki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ozaki to the system of Johannessen since doing so would enhance the system by improving cooperation between human and robot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Halfmann (US Pub. No. 2006/0097860) and Kalhoff (US Pub. No. 2008/0046102) disclose machine control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664